DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-24 are pending.  Claims 1-4 have been canceled by Applicant.

Specification
The abstract of the disclosure is objected to because:
The abstract should not use legal phraseology:
Line 1 – “The invention relates to”.
Line 2 – The invention”.
The abstract should not speak to purported merits of the invention:
Lines 3-4 – “improving a fluid coupling (1) of the described type…can be omitted”.
Line 7 – dele “Fig. 1”.
Correction is required.  See MPEP § 608.01(b).

The specification is objected to because section titles are missing.  The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Claim Objections
Claims 5, 13 and 20 are objected to because of the following informalities:  Claims 5, 13 and 20 need to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmernink German Patent No. DE 10 2010 004 053 A1.

With regard to claim 5, and as seen in Figure 1, Zimmernink discloses a fluid coupling comprising a first component (at 2, 1) for connection to a first fluid-conducting element, and a second component (at 3) for connection to a second fluid-conducting element, wherein the first component (at 2, 1) and the second component (at 3) are displaced in a translational manner (via gap between 2, 1 and 4) with respect to each other in the direction of a common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for translational movement), and wherein the fluid coupling has at least one transport securing device (at 4, 8) to prevent separation of the first component from the second component prior to installation.
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 6, and as seen in Figure 1, Zimmernink discloses wherein the fluid coupling provides compensation for flexible connection of the first fluid-conducting element with the second fluid- conducting element (as seen by the movement of element 4 of second component 3 in relation to first component 2, 1).

With regard to claim 7, and as seen in Figure 1, Zimmernink discloses wherein the second component (at 3) comprises at least one axially projecting cantilever arm (at 4), while the first component (at 2, 1) comprises at least one radially projecting latching lug (at 8), wherein the at least one axially projecting cantilever arm and the at least one radially projecting latching lug correspond in a transport position of the fluid coupling in such a manner that the at least one axially projecting cantilever arm protrudes over the at least one radially projecting latching lug (as seen in Figure 1), and wherein the at least one radially projecting latching lug (at 8) projects to such a radially far extent that clamping contact can be achieved between the at least one axially projecting cantilever arm and the at least one radially projecting latching lug (see Figure 2).

With regard to claim 8, and as seen in Figure 2, Zimmernink discloses wherein the at least one axially projecting cantilever arm (at 4) comprises a radial bore (at 5) which, in a transport position, is assigned to the at least one radially projecting latching lug (at 8), and corresponds thereto.



With regard to claim 10, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement).

With regard to claim 11, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

With regard to claim 12, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement), and wherein the first component (at 2, 1) and the second component (at 3) are tiltable cardanically (via gap between 2, 1 and 4) with respect to as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

With regard to claim 13, and as seen in Figure 1, Zimmernink discloses a fluid coupling comprising a first component (at 2, 1) for connection to a first fluid-conducting element, and a second component (at 3) for connection to a second fluid-conducting element, wherein the first component and the second component are rotatable in a rotational manner (via gap between 2, 1 and 4) with respect to each other about the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement), and wherein the fluid coupling has at least one transport securing device (at 4, 8) to prevent separation of the first component from the second component prior to installation.
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 14, and as seen in Figure 1, Zimmernink discloses wherein the fluid coupling provides compensation for flexible connection of the first fluid-conducting element with the second fluid- conducting element (as seen by the movement of element 4 of second component 3 in relation to first component 2, 1).

With regard to claim 15, and as seen in Figure 1, Zimmernink discloses wherein the second component (at 3) comprises at least one axially projecting cantilever arm (at 4), while the 

With regard to claim 16, and as seen in Figure 2, Zimmernink discloses wherein the at least one axially projecting cantilever arm (at 4) comprises a radial bore (at 5) which, in a transport position, is assigned to the at least one radially projecting latching lug (at 8), and corresponds thereto.

With regard to claim 17, and as seen in Figure 2, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) comprise a guide device (at 13, 14) which is effective between the first component and the second component only in a transport position of the first component and the second component.

With regard to claim 18, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are displaced in a translational manner (via gap between 2, 1 and 4) with respect to each other in the direction of a common longitudinal as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for translational movement).

With regard to claim 19, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement).

With regard to claim 20, and as seen in Figure 1, Zimmernink discloses a fluid coupling comprising a first component (at 2, 1) for connection to a first fluid-conducting element, and a second component (at 3) for connection to a second fluid-conducting element, wherein the first component and the second component are tiltable cardanically (via gap between 2, 1 and 4) with respect to each other perpendicularly to the common longitudinal direction (as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for cardanic movement), and wherein the fluid coupling has at least one transport securing device (at 4, 8) to prevent separation of the first component from the second component prior to installation.
Note: the first and second fluid-conducting elements are not a part of the claimed invention.

With regard to claim 21, and as seen in Figure 1, Zimmernink discloses wherein the fluid coupling provides compensation for flexible connection of the first fluid-conducting element 

With regard to claim 22, and as seen in Figure 1, Zimmernink discloses wherein the second component (at 3) comprises at least one axially projecting cantilever arm (at 4), while the first component (at 2, 1) comprises at least one radially projecting latching lug (at 8), wherein the at least one axially projecting cantilever arm and the at least one radially projecting latching lug correspond in a transport position of the fluid coupling in such a manner that the at least one axially projecting cantilever arm protrudes over the at least one radially projecting latching lug (as seen in Figure 1), wherein the at least one radially projecting latching lug (at 8) projects to such a radially far extent that clamping contact can be achieved between the at least one axially projecting cantilever arm and the at least one radially projecting latching lug (see Figure 2), and wherein the at least one axially projecting cantilever arm (at 4) comprises a radial bore (at 5) which, in a transport position, is assigned to the at least one radially projecting latching lug, and corresponds thereto.

With regard to claim 23, and as seen in Figure 2, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) comprise a guide device (at 13, 14) which is effective between the first component and the second component only in a transport position of the first component and the second component.

With regard to claim 24, and as seen in Figure 1, Zimmernink discloses wherein the first component (at 2, 1) and the second component (at 3) are rotatable in a rotational manner (via gap as defined in Applicant’s disclosure at page 3, lines 4-5, a gap between the first and second components provides for rotational movement).

Conclusion
Chisholm, Nowacki, Braut, Briet, Makarenko, Gensert, Sachot, and Kreidner are being cited to show other examples of fluid couplings with first and second components being displaceable and having at least one transport securing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679